Case 9:21-cv-80060-JIC Document 1 Entered on FLSD Docket 01/13/2021 Page 1 of 7

                                                                      FILED BY '                  D .C .

                                               .                            jAy 12,2g2j
                        IN I'
                            fœ  D STATBSDIjN CT COURT                             .
                       FOR'O SO    RN DISIRICTOFFLOU A                      CALNEG
                                                                                 RK
                                                                                  QLu
                                                                                    AJ.D
                                                                                       NIS
                                                                                         OT
                                                                                          BLCT.
                                                                                          . Z
                                                   '                        S.D.OFi(h.-W.RB.


:
G..-'*--.                  %     .m-- ys.tl
                                                       Com plaintfora CM ICase

  .                                                    caseNo.
F ritethefullpapzcofeachplainhy whoishling             (toyngusfny tyocsgz,
                                                           -              syy ce)
'àf,
   &complaint Jf'/z:namesofallf/lcpîcznfz
                                        m
cannotste.thespaceabove,pleasewriterrâ-ee              JuryTrial: @ Yes I
                                                                        ZIN0
attached''intheJpcceandclllcàcnadditianal                         (checkone)
pagewith thçfzf
              fllistofnames.
                   -       )        '

      -   agninst-

 ktq Rolo 1* .-ç
           .
               .
                       k




 F ritethefullncy;cofeachdefendzntw/cois
 beingâ'ucï Ifthencpzc,çofallthedefendants
 cannotht,inthespaceabove,pleasewrite 'tJ'ce
*.
attached'in thespaceand c/fach cn additional
pagewiththefulllistofnames.)




                                                                                                           k
Case 9:21-cv-80060-JIC Document 1 Entered on FLSD Docket 01/13/2021 Page 2 of 7




1.   n ePartiestoThisCom plaiut

     A.    ThePlaiutifqàl
           Providetheiaformaûonbelow foreaoh plaintiW nam ed in theoomplaint. Attach
           additionalpagesf needed.
                 '                           K
                                             -
                                                             .    .
                                                                                      *-é-
                 Naux
                 SkeetAddress          .
                                       <,                                                      ,ag .
                                                                                                       q14j
                 CityandCounty                   ,
                                                 7       . . ('                        C
                 StxteandZip Code
                 TelephoneNumber                 .       -            .   V .-    .
                 E-m ailAddress

     B.    '
           TheDefendantts)
           Providetheinform aion below foreach defendnntnm edin theoom ple t
           whetherthedefendaatisan inclividttal,agovernrnentagency,anorgnnizafoa or
           acorporaton.Foranindividualdefend= taincludetheperson'sjobordtle(if
           lœownl.Attachadclidonalpagesifneeded.
           D efendnntN o.1
                 N am e               t
                                      B c-'--î-hoco-t ,q
                 Job orTitle           t>c)hz,vvrw b'.

                  tifu owal
                  SteetAd/ ess
                  cityapdcouuty          -                       w' n            f-          Q>'
                  Stxteandzip code
                  TelephoneNumber
                  E-mailAd/ ess
                  (ifH ownl
           Defendr tN o.2
                  Name
                  Job orTitle
                  tiflmownl
                  SteetA ddreas
                  City and County
Case 9:21-cv-80060-JIC Document 1 Entered on FLSD Docket 01/13/2021 Page 3 of 7




.                  S
                   t ateand Zip Code
                   TelephoneNumber
                   E-m ailAddress
                                                                       - - -
                                                                        - - -

                   tiflœownl
           DefenHnntlço.3
                   N ame
                   Job orTitle
                   (if1003u )
                   SteetA d/ess
                   City and Colmty
                   Svteand Zip Code
                   TelephoneN= ber
                   E-m ailA ddzess
                    (if1*05vn)
            DeferdantN o.4
               ' N am e
                 Job orTitle
                    tiflœownl
                    SkeetAddress
                    City and County                            '
                    StateandZip Code
                    TelephoneNumber    -



                    E-mailAddzess          -                       -   .



                    tifu ownl

IL   BasisforJurisdicfion
     Federaloourtsarecourtsofllrn:
                                 'tedjudscticfon tb'
                                                   n1'
                                                     1tedpower).Generally,onlytwo
     typesofcasescan beheardin federalcourt:oasesinvolvh g afederalquaqtion and c% es
     involvingdversityofcitizensllip ofthepsrfies.Under28U.S.C.j 1331,acasearising
     undertheUnited StatesConqtitudon orfederallawsorteaiesisafederi queo on case.
     Under28U.S.C.j1332,acaseiuwhich acitizenofoneStatesuesacidzenofanoG er
     Stateornaûon audtheamountats'
                                 takeismorethan$75,000isadversity ofcitizenship
     case.In adiversity ofcitizenship case,nodefendnntm ay bea cie en ofthesam eSOte
     asany plaintif'f


                                           3
Case 9:21-cv-80060-JIC Document 1 Entered on FLSD Docket 01/13/2021 Page 4 of 7




    W hatisthebasisforfederalcourtjudsdicdon? (checkallthatclpîzl
            Federalqueo on                      ID Diversity ofoie enship

    Fillouttheparap aphsin thissecfonthatapply tothiscase.

    A.    IftheBasl forJue dictionIsaFederalQuestion
          ListtàespecG cfederalstatates,federalk'eaées,and/orprovisionsoftheU nited
           SvtesConsdtuûon thatareatissueinthisoase.




     B.   'M theBasisforJurisdiction IsDiversity ofCitizenship

                 ThePlainfiftsl
                 K      zftlx plaiuug isan inctividual
                        neplainu#,(name)M ' C.- (A.1,%u ,isaoiuzenof
                        theSVteof(name) '                                   .
                  b.    Iftheple tiffisa cop oradon
                        'l'heplainfsff,lnamel                      -,isZcoporated
                        underthelawsoftheStxteof(name)                           s
                         andhasitsplincipalplaoeofbusinessintbeStxteof(name)

                 (Ifmorethanonepfcjn/zlf/'j.
                                           çnamedinthecomplainlcrlcc/lcnaddidonal
                 pageprovidingtheâ'cpzcinformationforTccàadditionalplaintz
                                                                         f)

           2.     'l'heDefendantts)
                         If'thedefendantisan individual
                         n edefendnnt(namv               -130 a.                ,isaoiuzenof
                         thestateof(name) k.à                      e-           orisaciuzenof
                         œoreignncfon?                                  .
Case 9:21-cv-80060-JIC Document 1 Entered on FLSD Docket 01/13/2021 Page 5 of 7




                               Ifthe defendantisacop oraéon
                               ThedefenHnnklnamel =                -X a. J            is
                               hoomoratedundertie laws ftheStateoflnamel
                                                            ,   andhasitqprincipalplaceof
                               businessintheStxteof(name)            -                         .Oris
                               hoomoratedtmderthelawsof(foreignnce nl
                                                            ,   andhasitqpzincipalplaceof
                               businessin(name)                                   .
                         (IfmoIethanonedefendantisnamedinthecomplaiyt,cffcc/lcn
                         additionalpageprovidingthe:,
                                                    c?n:infonnationforeacha#Jzs?7cf
                         defendant)
            3
            .            The Annountin Contovers'y
                         Theam ountin contoversy- i e amounttheplaiuo clnimqthedefend'
                                                                                     mt
                         ow es orthe amountatqtake- ismorethan$75,000,notooune giuterest
                                    .


                         audcostsofco< because(explain):




m .   Statem entofClaim
      W riteashortaudplaiu statem entoftheclairn.Do notmakelegalargaments..SGteas
      briesy aspossiblethefactsshowing thateach plaino isenétled to thedm agesorother
      resefsoul t.Statehow eaohdefendqntwasinvolvedandwhateach defend= tdidthat
      caused theplairdf hnrm orviolatedtheplaintiff'szights,including thedatesandplaces
      ofi atinvolvementorconduct.lfm oretllan oneolnirnisassertedanumbezeaoh clsinn
      andwriteashortandplain statem entofeaoh clnim in aseparateparap aph.Attach
      âdditionalpagesifneeded.

        (.
         ,.9                             %             -                                       '
                                                                                               V .  '
                                              .                               .

       5                                 C G'
                                            G                    f'           '                 O&2
             =
             ,                           k-       -.                  q
                                                                      !
                                                                      )           -
                                                                                  .
                                                                                  h
                                                                                  ï-.k -
                                                                                       :
                                                                                       ,
                                                                                       f
                                                                                       d'
                                                                                        --
       0                                           C              W       '                r
                 e'-'-                                                                %    l    o
             .               C .1                      T'              k
       A      o.tv.x ,.,,.
                         ,-1%                     cswxw -lw-ca . o ocsv                                 1
           oyj.
        qfo-fec.,
                .
                e                       aol, 'ta&V cosrsc'c-G f.'
                                                                o'm
                   e . 60&                         suv '
                                                       h ct'
                                                           o -1uc 'tve'vN.
Case 9:21-cv-80060-JIC Document 1 Entered on FLSD Docket 01/13/2021 Page 6 of 7




W .   Relief
      Statebriesy ard precisely whatdnm agesoroi errelieftlaeplaintiffasksthecourtto
      order.Donotm akelegalargam ents.h clude anybasisförcln:    'm l
                                                                    'ngtilatthewrongs
      Gegedarecone uilk attbepresentH e.hcludetheamountsofanyaotllaldnmages
      olsim edfortheactsalleged an.
                                  dthebisisfortheseam ounts.lnclude anyplmidve or
      exemplary fbmagesolnsm ed,theamotmts,andthereasonsyou claim you are enétled to
      actaalorpuuitivem oney dqm nges.
           .         N

                                                                P                         -1
                                                                    vr
                                                            c




      Cero cation and Closing
           .


      UnderFederalRuleofCivilProoedure11,by signingbelow,Iceltf
                                                              'ytothebestofm y
      H owledge,informatiop andbeliefthatthisoomplaict:(1)isnotbeingpmsentedforan
      H properpup ose,such astoharass,causelmnecessary delay,orneef essly increasethe
      costofM gaion;(2)i,
                        ssupportedbyexivfing1aw orbyanonfrivolousazgamentfor
      extending,mo ' 'g,orrevershgexidinglaw;(3)thefactlpaloontenéonàhave
      evidenfary supportor,ifspecï oallyso idenv ed,willlikelyhave evidentiary suppol
      O erareasonableopportunityfor6artherinvesdgaionordsoovery;ard (4)the
      comple totierwiseoomplieswithtàerequirementsofRule11.
      A.       ForPartiesW ithoutan Attprney
               Iap eetoprovidethe Clerk'sOo oewith any chO gesto m y addresswhereou e-
               relatedpapersm ay beserved.Itmderstand thatmy failure to keep aouzrent
               addzesson ftlewith the Clerk'sOo cem ayresultinthe clismissalofm y case.

               Dateofsigning:0t!,        ,zo
               Si> ature ofPlaino                                   .


               PzintedNam eofPlaino        x                                '


               For A ttorneys
      B.       Dateofsigning:o        U ,20 -
                                                7-1
Case 9:21-cv-80060-JIC Document 1 Entered on FLSD Docket 01/13/2021 Page 7 of 7




           Sigaatare ofAttom ey
           PrintedN am e ofAttorney
           BazN umber
           Nam eofLaw Firm
           Address
           TelephoneNumber
           E-m ailAddzess
